Citation Nr: 0006494	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for hearing loss of 
the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

REMAND

The veteran served on active duty from February 1986 to 
February 1989 and from January 1991 to November 1994.  

In November 1994, the veteran submitted an initial claim for 
service connection for various disabilities, including 
hearing loss of the left ear.  The regional office denied 
service connection for hearing loss of the left ear, and the 
veteran appealed.  In July 1997, the Board granted service 
connection for hearing loss of the left ear.  

In a July 1997 rating, the regional office assigned a zero 
percent evaluation for hearing loss of the left ear, 
effective from November 10, 1994.  The veteran then appealed 
this rating determination.  In this regard, see Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran testified at a hearing before the Board in 
December 1999 at which time he noted that he had had tinnitus 
since the injury to his left ear in service.  It was 
indicated that different Department of Veterans Affairs (VA) 
examinations had noted complaints of tinnitus.  The veteran 
and his representative stated that the veteran's tinnitus was 
an integral part of the reason they were seeking a 
compensable evaluation for hearing loss of the left ear.  The 
veteran stated that the tinnitus and hearing loss interfered 
with his job performance, and that he should receive a 
compensable evaluation for his disability.  [The Board cannot 
construe this as a claim for benefits under 38 C.F.R. § 3.324 
because the veteran has several other recognized service 
connected disabilities and a combined 20 percent rating is 
currently in place.]

The Board finds, however, that the veteran has raised the 
question of service connection for tinnitus as either 
directly incurred in service or as proximately due to or the 
result of his service-connected disability.  See also Allen 
v. Brown, 7 Vet.App. 439 (1995).  He and his representative 
consider the issue of service connection for tinnitus is 
considered inextricably intertwined with the issue of a 
compensable evaluation for hearing loss of the left ear.  
Consequently, the Board finds that the case needs to be 
REMANDED to the regional office for adjudication of the 
question of service connection for tinnitus.  

At the hearing before the Board in December 1999, the veteran 
also raised the question of service connection for a sinus 
condition.  This is called to the attention of the regional 
office for appropriate consideration.  

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The regional office should review the 
veteran's claims folder and adjudicate 
the question of service connection for 
tinnitus according to all pertinent laws, 
regulations, and court decisions.  

2.  If service connection for tinnitus is 
denied, the veteran should be informed of 
the denial and of his right to appeal 
that determination.  As to any issues 
which are fully developed for appellate 
review a supplemental statement of the 
case should be issued with regard to the 
denied claim or claims, if necessary to 
fully inform the veteran of the evidence 
considered and the actions taken.  

When the above actions have been completed, the case should 
be returned to the Board for appellate review, if 
appropriate.  No action is required of the veteran unless and 
until he receives further notice.  The purpose of this REMAND 
is to provide due process.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



